Defendant appeals
from an order of the Saratoga Special Term of the Supreme Court denying his motion to change the place of trial in each of these actions from Saratoga county to Schenectady county. The actions were brought to recover damages for personal injuries and .damage to property claimed to have been sustained on May 24, 1939, when one of the defendant’s trolley cars' struck a truck in which plaintiffs were riding at a grade crossing in Saratoga county. The cases were tried in Saratoga county and plaintiffs recovered verdicts which were affirmed by this court (260 App. Div. 963) but reversed by the Court of Appeals (285 N. Y. 230) and new trials were granted. Thereafter defendant made his motion on the ground that an impartial trial of the actions cannot be had in Saratoga county. The Special Term properly exercised its discretion in denying the motion and no proof is presented by appellant to indicate that an impartial trial cannot be had in *784Saratoga county. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.